 
EXHIBIT 10.3


FIRST AMENDMENT TO
RURBAN FINANCIAL CORP.
AMENDED AND RESTATED
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT
FOR MARK A. KLEIN


This First Amendment to the Rurban Financial Corp. Amended and Restated
Supplemental Executive Retirement Plan Agreement for Mark A. Klein (“Agreement”)
is made effective as of this 20th day of April, 2009.


WHEREAS, Rurban Financial Corp. (“RFC”), The State Bank and Trust Company
(“Subsidiary”) and Mark A. Klein (“Executive”) previously entered into the
Agreement on November 19, 2008 for the purpose of providing the Executive with
the benefits described therein; and


WHEREAS, RFC, the Subsidiary and the Executive wish to amend the Agreement to
increase the Executive’s Early Retirement Benefit and Retirement Benefit (each
as defined in the Agreement).


NOW, THEREFORE, in consideration of foregoing, the services performed in the
past and to be performed in the future, as well as of the mutual promise and
covenants herein contained, the parties agree as follows:


1. 
Section 3.1 of the Agreement is hereby deleted in its entirety and the following
is substituted therefor:



3.1           RETIREMENT BENEFIT. If the Executive Terminates on or after his
Retirement Date, the Corporation shall pay the Executive a Retirement Benefit
equal to twenty percent (20%) of his Annual Direct Salary.  Payment of the
Retirement Benefit shall commence on the first day of the month following the
date of Termination and shall be payable in substantially equal monthly
installments for a period of one hundred eighty (180) months.


2. 
Section 3.2 of the Agreement is hereby deleted in its entirety and the following
is substituted therefor:



3.2           EARLY RETIREMENT BENEFIT.  If the Executive Terminates prior to
his Retirement Date, provided that the Executive has at least five (5) Years of
Service, the Executive shall be entitled to receive an Early Retirement Benefit
based on his age on the date of Termination equal to the percentage of his
Annual Direct Salary as set forth below:


Age
 
Percentage
         
At least age fifty-five (55) but less than age sixty (60)
    10 %          
At least age sixty (60) but less than age sixty-five (65)
    15 %          
Age sixty-five (65)
    20 %

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Payment of the Early Retirement Benefit shall be made at the same time and in
the same form as described in Section 3.1.


3. 
The first sentence of the second full paragraph of Section 5 of the Agreement is
hereby deleted in its entirety and the following is substituted therefor:



If the Internal Revenue Service subsequently and finally decides that the amount
of compensation and benefits (including after the reduction applied under this
Section 5) will generate Excise Taxes on compensation and benefits (other than
those amounts described in Sections 6.9 and 6.10), the Executive will
immediately remit an additional amount to the Change Entity equal to the
difference between the amount paid (other than those amounts described in
Sections 6.9 and 6.10) and minimum amount necessary to avoid the imposition of
Excise Taxes.


IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have caused this First Amendment to be duly executed in their respective names
and, in the case of RFC and the Subsidiary, by their authorized representatives,
as of the date first set forth above.
 

RURBAN FINANCIAL CORP.   THE STATE BANK AND TRUST COMPANY                    
By:
/s/ Kenneth A. Joyce
  By:
/s/ Kenneth A. Joyce
           
Date:   April 20, 2009
   
Date:   April 20, 2009
                 
EXECUTIVE
                 
/s/ Mark A. Klein
       
Mark A. Klein
                 
Date:   April 20, 2009
                             

- 2 -


--------------------------------------------------------------------------------
